NRS 34.160; Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124
                Nev. 193, 197, 179 P.3d 556, 558 (2008). Writ relief is typically not
                available, however, when the petitioner has a plain, speedy, and adequate
                remedy at law. See NRS 34.170; NRS 34.330; Int? Game Tech., 124 Nev.
                at 197, 179 P.3d at 558. Generally, an appeal is an adequate legal remedy
                precluding writ relief. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                224, 88 P.3d 840, 841 (2004).
                               Having considered the petition and its attachments, we
                conclude that our intervention by way of extraordinary writ relief is not
                warranted, as petitioner has an adequate legal remedy in that, once a
                final judgment resolving all of the claims in the underlying case has been
                entered, see Lee v. GNLV Corp.,      116 Nev. 424, 426, 996 P.2d 416, 417
                (2000) (clarifying that "a final judgment is one that disposes of all the
                issues presented in the case, and leaves nothing for the future
                consideration of the court, except for post-judgment issues such as
                attorney's fees and costs"), he may appeal from that judgment to the
                extent that he is aggrieved.    See Pan, 120 Nev. at 224, 88 P.3d at 841.
                Accordingly, we deny the petition.     See NRAP 21(b)(1); Smith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)
                (providing that whether to consider a writ petition is within this court's
                discretion).
                               It is so ORDERED.



                                         Hardesty

                                   t or
                Douglas
                               1741
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Rob Bare, District Judge
                     Mitchell Pletcher
                     Eric Smithers
                     The Williamson Law Office, PLLC
                     Ray Sankovich
                     Caruso Law Offices
                     McDonald Carano Wilson LLP/Reno
                     Gordon Silver/Reno
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                               3
(0) 1947A